Citation Nr: 1121476	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  06-34 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1986 to October 1986, and from February 2001 to April 2001, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and tinnitus. 

Pursuant to the Veteran's request, a Travel Board hearing was scheduled for January 2010.  However, the Veteran did not report for that hearing or request that it be rescheduled.  Thus, his hearing request was deemed withdrawn.  38 C.F.R. § 20.704 (2010).  In April 2010, the Board remanded the Veteran's claims for additional development.


FINDINGS OF FACT

1.  The Veteran's claimed bilateral hearing loss does not meet the criteria for qualification as a disability for VA purposes.

2.  The preponderance of the evidence is against a finding that any tinnitus is related to the Veteran's reported in-service acoustic trauma or to any other aspect of his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2010).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection for some disorders, including sensorineural hearing loss and tinnitus, will be rebuttably presumed if manifested to a compensable degree within one year following separation from active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Additionally, the Board observes that an examination for hearing loss must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test.  38 C.F.R. § 4.85 (2010). 

In this case, the Veteran contends that he suffers from bilateral hearing loss and tinnitus due to noise exposure incurred during his periods of qualifying active service in the Marine Corps and Army National Guard.  Specifically, the Veteran asserts that he was exposed to light weapons fire without the aid of hearing protection.  

The Veteran is competent to state that he experienced noise exposure in service. Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board considers the Veteran's account to be credible as it is corroborated by his service personnel records, which show that he served in both a Marine battalion and an Army National Guard infantry division.  Therefore, the Veteran may be presumed to have been exposed to in-service acoustic trauma.  That supports his contention of the incurrence of bilateral hearing loss and tinnitus in service.  However, in order to establish service connection, there still must evidence demonstrating the presence of a current disability and evidence demonstrating a nexus linking a current disability to the in-service trauma.

The Veteran's Marine service medical records show that, prior to his entry into service in January 1986, he underwent audiological testing, which revealed some hearing loss that was not considered disabling under VA standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
10
LEFT
15
10
10
15
15

The Veteran's subsequent Marine and Army National Guard service medical records are negative for any complaints or clinical findings of disabling hearing loss or tinnitus.  Those records show that in March 2001, shortly before his discharge from the Army National Guard, the Veteran underwent an additional audiogram, which showed that his hearing remained within normal limits:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
15
LEFT
10
0
5
10
0

The record thereafter shows that in October 2005, the Veteran underwent a private audiological evaluation, which yielded the following results in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
25
30
55
40
LEFT
25
30
30
80
75

Based on the above findings, the October 2005 examiner assessed the Veteran with mild to severe mixed hearing loss in the right ear and mild to profound predominately sensorineural hearing loss in the left ear.  The examiner acknowledged that the Veteran's speech recognition scores were 100 percent bilaterally and indicative of normal hearing.  The examiner did not to state whether the speech recognition scores were based on the Maryland CNC test or whether she was a state-licensed audiologist.  Nor did that examiner render an opinion as to whether any hearing loss was caused or aggravated during any of the Veteran's periods of active duty, active duty training, or inactive duty training.  

In accordance with the Board's April 2010 remand, the Veteran was afforded a VA audiology examination in May 2010.  At that time, he recounted his history of in-service acoustic trauma.  The Veteran denied any significant civilian occupational or recreational noise exposure.  Audiological testing yielded the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
20
LEFT
10
10
10
15
20

Additionally, the examination included a Maryland CNC test, which revealed speech recognition ability of 100 percent bilaterally.

Based on the results of the examination, the May 2010 VA examiner concluded that, while the Veteran had presented evidence of in-service noise exposure, his current hearing thresholds were within normal limits through all of the frequencies tested.  Additionally, the examiner acknowledged the Veteran's complaints of ringing in his ears, but opined that any current tinnitus was less likely than not service-related.  As a rationale for the findings, the examiner noted a review the Veteran's service medical records, which showed that his overall hearing thresholds had remained stable between his initial entry into active service and his separation from the Army National Guard.  Additionally, the examiner observed that there was no other evidence in the claims folder to suggest that noise-induced hearing loss or associated tinnitus had resulted from any aspect of the Veteran's periods of qualifying active service. 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the May 2010 VA opinion is the most probative and persuasive evidence of record.  That opinion was rendered by a licensed audiologist who conducted a thorough and detailed examination, which included both audiological testing and speech audiometry using the Maryland CNC test.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the May 2010 examiner predicated her findings not only on a detailed clinical examination but also on a review of the Veteran's entire claims folder, including his Marine and Army National Guard service treatment records.  That further bolsters the probative weight of that examiner's opinion.  38 C.F.R. § 4.1 (2010).

In contrast, there is no indication that the October 2005 private examiner based her findings on a review of the pertinent evidence of record.  The Board recognizes that claims folder review is not a requirement for private medical opinions, and that a private medical opinion may not be discounted solely because the opining clinician did not review the claims folder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Nevertheless, in this case the Board considers it significant that the audiological findings of mild to severe right ear hearing loss and mild to profound left ear hearing loss, shown on the private hearing evaluation, are internally inconsistent with the Veteran's contemporaneous speech recognition scores of 100 percent, bilaterally.  That internal inconsistency reduces the overall probative weight of the private hearing evaluation.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Moreover, there is no indication that the October 2005 private examiner was a licensed audiologist or that her diagnosis was based on speech audiometry results using the Maryland CNC test.  Thus, that October 2005 examiner's findings constitute insufficient evidence of bilateral hearing loss that qualifies as a disabling under VA standards.  38 C.F.R. §§ 3.385, 4.85 (2010).  The Board finds that the puretone thresholds offered in that report do not comport with an examination four years earlier, and one five years after, which are more consistent and the Board finds those findings much more persuasive.  In any event, that examiner did not expressly relate any current hearing loss or other audiological disability, including tinnitus, to the Veteran's active service.  Nor has any other VA or private examiner.  As the record does not otherwise indicate that the Veteran has a hearing disorder that was caused or aggravated by any aspect of his qualifying active service, the Board finds that an additional VA examination is not required with respect to his claims.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, the Board finds that remand to determine whether the CNC test was used to obtain the speech recognition scores is not necessary because the scores of 100 percent were the same as that on the subsequent VA examination.

The Board finds that the competent and credible evidence in this case does not show that the Veteran currently exhibits hearing thresholds of 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, or thresholds of 26 decibels for at least three of these frequencies.  Nor does the evidence establish that the Veteran's speech recognition scores using the Maryland CNC test are less than 96 percent.  Accordingly, the Board finds that the Veteran's current hearing loss does not qualify as a disabling for VA purposes.  38 C.F.R. §§ 3.385, 4.85 (2010).  On the contrary, the Veteran has consistently demonstrated hearing threshold levels of 20 decibels or less at each of the frequencies from 500 to 4000 Hertz.  Thus, he falls within the threshold for normal hearing across all of those frequencies.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Absent competent evidence of current disability, the Board finds that service connection for bilateral hearing loss is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Nor is service connection warranted for tinnitus.  The May 2010 VA examiner expressly determined that it was less likely than not that the Veteran's reports of in-service acoustic trauma had caused or contributed to any current tinnitus.  That opinion carries great probative weight.  Moreover, the May 2010 VA examiner's opinion does not indicate that the Veteran has tinnitus that was caused or aggravated by any other aspect of his military service.  

The Veteran now contends that the evidence of record shows a continuity of symptoms after discharge that supports his hearing loss and tinnitus claims.  However, no disabling hearing loss or tinnitus was noted on the Veteran's March 2001 separation examination and he did not complain of any hearing problems until April 2005, when he filed his claims for service connection.  In view of the length of time without any reports of hearing disorders, the Board finds that the evidence is against a finding of any continuity of symptomatology, and that weighs against the Veteran's claims. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the Board finds that the competent evidence does not suggest a nexus between any aspect of the Veteran's active service and any current hearing disorder.  The May 2010 examiner's opinion, which the Board considers highly probative and persuasive, expressly indicates that the Veteran does not have disabling bilateral hearing loss and that his reported tinnitus symptoms are less likely than not related to any in-service noise exposure.  Moreover, that examiner's opinion does not indicate that any currently diagnosed hearing disorder was otherwise caused or aggravated by any aspect of the Veteran's military service.  Accordingly, the Board finds that the criteria for direct service connection for hearing loss or tinnitus have not been met.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  In addition, the evidence does not show that any organic disease of the nervous system manifested to a compensable degree within one year following the Veteran's separation from service such that presumptive service connection may be granted.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board has considered the Veteran's contentions that he has bilateral hearing loss and tinnitus that began in service.  Lay evidence is one type of evidence that the Board must consider when a Veteran seeks disability benefits.  38 C.F.R. § 3.307(b) (2010).  Moreover, the Veteran is competent to give evidence about hearing problems, tinnitus, and related symptoms that he has experienced.  Charles v. Principi, 16 Vet. App 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, the credibility of the Veteran's current contention that his hearing loss and tinnitus first manifested in service is undermined by its inconsistency with the Army National Guard separation examination report, in which he expressly denied any hearing problems during his period of qualifying active service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board acknowledges that the Veteran is competent to testify as to the presence of current hearing problems and his lay statements and testimony in that regard are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, to the extent that he relates his current symptoms to service, his assertions are not probative.  As a lay person, he is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between any current hearing problems and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against a finding that any bilateral hearing loss or tinnitus is related to his reported in-service acoustic trauma or to any other aspect of his military service.  Therefore, the Board concludes that those disorders were not incurred in or aggravated by service.  As the preponderance of the evidence is against the claims for service connection, those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2005 and April 2010, a rating decision in July 2005, and a statement of the case in November 2006.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions. VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2011 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a VA medical examination in relation to the Veteran's claim.  He has also been afforded the opportunity to testify at a Travel Board hearing, which he has declined of his own volition.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


